Citation Nr: 1129701	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for schizophrenic reaction, paranoid type, currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  


FINDING OF FACT

Schizophrenic reaction, paranoid type has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for schizophrenic reaction, paranoid type are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203 (2010).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 2008 that informed the appellant of the information and evidence necessary to prevail in his claim, to include providing him with the relevant rating criteria.    

As for the duty to assist, the service treatment reports and VA outpatient treatment reports have been obtained, and the Veteran was examined for VA purposes in connection with this claim.  These contain sufficient clinical information to determine the proper rating to be assigned for his service connected schizophrenic reaction.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms of schizophrenic reaction as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent disability rating.  38 C.F.R. § 4.130, DC 9203. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas due to schizophrenic reaction, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9203. 

Service connection for schizophrenic reaction, paranoid type, was granted by a November 1971 rating decision.  A 10 percent rating was assigned.  Pertinent evidence before the adjudicators at that time included reports from an October 1971 VA examination that noted that the Veteran's schizophrenic reaction was manifested by loosening of association without evidence of delusions, paranoid trends, or ideas of reference.  The condition was said to be "improved" at that time.  Thereafter, the rating was increased to 30 percent by a May 1983 rating decision after an April 1983 VA examination showed the Veteran to be withdrawn upon mental status examination with poor eye contact.  He admitted to auditory hallucinations, and the examiner found the Veteran's socioeconomic functioning to be severely impaired.  The rating was increased to 50 percent by June 1984 rating decision after an April 1984 VA examination resulted in the conclusion by the examiner that the Veteran had chronic schizophrenia that severely affected him from a vocational and social standpoint.  This 50 percent rating has been continued until the present time.  

Following a May 1999 VA examination that showed the Veteran to have a mildly depressed mood and admit to auditory hallucinations, a Global Assessment of Functioning (GAF) score of 60 was assigned.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown 8 Vet. App. 240, 242 (1995).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The GAF score following a November 2001 VA examination was again 60, with the examiner commenting that the Veteran was cooperative with good eye contact and that he was not overtly psychotic.  He was said to have no suicidal or homicidal ideation and fair insight and judgment with no acute symptomatology at that time.  The examiner noted that the Veteran had not been able to maintain a productive life due to mental illness but that his stroke also played an important part in his ability to function at work.  

At the most recent VA psychiatric compensation examination in October 2009, the Veteran was said to be partially compliant with medication.  It was indicated he had not worked for the past one and a half years, and that he stopped working because he was dizzy and not due to psychotic symptoms.  He reported that he could perform all of the activities of daily living by himself and had five friends in the community that he visits often.  Current symptoms were described as excessive sleep.  The Veteran denied paranoid symptoms or auditory or visual hallucinations.  He was dressed appropriately, had good eye contact, and was cooperative.  Mood was mild to moderately depressed, the Veteran was able to concentrate fairly well, and he was not considered suicidal or assaultive.  Judgment and insight were fair.  The GAF score was again 60, and the examiner's conclusion was that the Veteran's psychosis and paranoid schizophrenia were in fair remission.  The examiner noted that the Veteran had not been recently admitted to any psychiatric unit.

Reports from outpatient treatment in a mental hygiene clinic through August 2009 reflect a GAF score of 40 in July 2004 and 55 in April 2009, May 2009, and August 2009.  The May 2009 treatment reports showed the Veteran reporting that he was "doing all right mostly."  He reported that his medication made him sick and feel less functional.  Upon mental status examination, he was oriented to three spheres and he reported no problems with auditory or visual hallucinations.  In August 2009, the Veteran said he was doing "a little better" although he still had financial distress.  He reported at that time that medication was helping him to think and concentrate better, that his "nerves" were doing a lot better and that other than his finances, there was not much stress in his life.  Upon mental status examination, he again was oriented to three spheres and he reported no problems with auditory or visual hallucinations.  

Applying the criteria for a rating in excess of 50 percent to the facts summarized above, the reports from the October 2009 VA examination and VA outpatient treatment reports do not reflect suicidal ideation and the Veteran was said to be dressed appropriately at the October 2009 VA examination.  These reports also do not reflect obsessional rituals; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; or symptoms of similar character or effect.  As such, a rating in excess of 50 percent may not be assigned under the criteria codified at 38 C.F.R. § 4.130. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a rating in excess of that currently assigned is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the 50 percent rating currently assigned.  In this regard, the Veteran told the examiner in October 2009 that problems with dizziness, and not psychotic symptoms, had caused him to stop working.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

To the extent that the Veteran asserts a more debilitating condition due to his service connected psychiatric disorder than was demonstrated by the evidence cited above, and has said that his psychiatric symptoms have prevented him from attending appointments at mental health facilities, the Board accepts the credibility of these statements for the purpose of this adjudication, although it notes that his symptoms did not prevent him from attending the October 2009 VA examination or VA outpatient treatment in 2009 as described above.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the doctrine of reasonable doubt is not for application and the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 50 percent for schizophrenic reaction, paranoid type, is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


